EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Yeh Kurt Chang (41, 397) on May 06, 2021.

The application has been amended as follows:





































1. (Currently amended) A communication method, comprising:
	receiving, by a terminal device, indication information from a network device, wherein the indication information indicates a resource corresponding to a first demodulation reference signal (DMRS) port, the resource corresponding to the first DMRS port is not used to carry data information, and the first DMRS port is in a plurality of DMRS ports configured by the network device;
	determining, by the terminal device based on the indication information, a first resource corresponding to a second DMRS port in the plurality of DMRS ports, wherein the second DMRS port is different from the first DMRS port, and the first resource is not used to transmit a DMRS; 
	receiving or sending, by the terminal device in a first time segment, data via the first resource;
	receiving, by the terminal device, indication information of a second resource from the network device;
	determining, by the terminal device based on the indication information of the second resource, the second resource, wherein the second resource is different from  resources corresponding to the plurality of DMRS ports of the network device; and
	receiving, by the terminal device from the network device, second data information carried on the second resource, or sending, by the terminal device to the network device, fourth data information by using the second resource to carry the fourth data information. 

2.    (Canceled)

3.    (Currently amended) The method according to claim [[2]] 1, wherein the indication information of the second resource comprises information indicates that the second resource is different from the resources corresponding to all the DMRS ports of the network device.

4.    (Original) The method according to claim 1, wherein the information of the resource corresponding to the second DMRS port other than the first DMRS port in the plurality of DMRS ports includes an index of the resource corresponding to the second DMRS port.


6.    (Currently amended) A terminal device, comprising:
a transceiver, configured to receive indication information from a network device, wherein the indication information indicates a resource corresponding to a first demodulation reference signal (DMRS) port, the resource corresponding to the first DMRS port is not used to carry data information, and the first DMRS port is in a plurality of DMRS ports configured by the network device; and
a processor, configured to determine, based on the indication information, a first resource corresponding to a second DMRS port in the plurality of DMRS ports, wherein the second DMRS port is different from the first DMRS port, and the first resource is not used to transmit a DMRS; wherein
the transceiver is further configured to receive or send, in a first time segment, data via the first resource;
	the transceiver is further configured to receive indication information of a second resource from the network device;
the processor is further configured to determine, based on the indication information of the second resource, the second resource, wherein the second resource is different from  resources corresponding to the plurality of DMRS ports of the network device; and 
the transceiver is further configured to receive, from the network device, second data information carried on the second resource, or sending, to the network device, fourth data information by using the second resource to carry the fourth data information. 

7.    (Canceled)

8.    (Currently amended) The terminal device according to claim [[7]] 6, wherein the indication information of the second resource comprises information indicates that the second resource is different from the resources corresponding to all the DMRS ports of the network device.

9.    (Original) The terminal device according to claim 6, wherein the information of the resource corresponding to the second DMRS port other than the first DMRS port in the plurality of DMRS ports includes an index of the resource corresponding to the second DMRS port.

10.    (Original) The terminal device according to claim 6, wherein the indication information of the first resource is carried in a physical downlink control channel.

11.    (Currently amended) A communication device, comprising:
a processor, a transceiver, and a memory unit storing program instructions; wherein when executed by the processor, the program instructions cause the communication device to perform the following steps:
receiving indication information from a network device, wherein the indication information indicates a resource corresponding to a first demodulation reference signal (DMRS) port, the resource corresponding to the first DMRS port is not used to carry data information, and the first DMRS port is in a plurality of DMRS ports configured by the network device;
determining, based on the indication information, a first resource corresponding to a second DMRS port in the plurality of DMRS ports, wherein the second DMRS port is different from the first DMRS port, and the first resource is not used to transmit a DMRS; 
receiving or sending, by thecommunication device in a first time segment, data via the first resource;
	receiving indication information of a second resource from the network device;
	determining based on the indication information of the second resource, the second resource, wherein the second resource is different from resources corresponding to the plurality of DMRS ports of the network device; and
	receiving from the network device, second data information carried on the second resource, or sending, by the communication device to the network device, fourth data information by using the second resource to carry the fourth data information. 

12.    (Canceled)

13.    (Currently amended) The communication device according to claim [[12]] 11, wherein the indication information of the second resource comprises information indicates that the second resource is different from the resources corresponding to all the DMRS ports of the network device.

14. (Original) The communication device according to claim 11, wherein the information of the resource corresponding to the second DMRS port other than the first DMRS port in the plurality of DMRS ports includes an index of the resource corresponding to the second DMRS port.

15.    (Original) The communication device according to claim 11, wherein the indication information of the first resource is carried in a physical downlink control channel.

16.    (Currently amended) A non-transitory storage medium storing computer program codes which, when executed by a processor of a communication device, cause the communication device to perform the steps of:
	receiving indication information from a network device, wherein the indication information indicates a resource corresponding to a first demodulation reference signal (DMRS) port, the resource corresponding to the first DMRS port is not used to carry data information, and the first DMRS port is in a plurality of DMRS ports configured by the network device;
	determining, based on the indication information, a first resource corresponding to a second DMRS port in the plurality of DMRS ports, wherein the second DMRS port is different from the first DMRS port, and the first resource is not used to transmit a DMRS; 
	receiving or sending, by the communication device in a first time segment, data via the first resource;
	receiving indication information of a second resource from the network device;
	determining based on the indication information of the second resource, the second resource, wherein the second resource is different from resources corresponding to the plurality of DMRS ports of the network device; and
	receiving from the network device, second data information carried on the second resource, or sending, by the communication device to the network device, fourth data information by using the second resource to carry the fourth data information. 

17.    (Canceled)

18.    (Currently amended) The non-transitory storage medium according to claim [[17]] 16, wherein the indication information of the second resource comprises information indicates that the second resource is different from the resources corresponding to all the DMRS ports of the network device.

19.    (Original) The non-transitory storage medium according to claim 16, wherein the information of the resource corresponding to the second DMRS port other than the first DMRS port in the plurality of DMRS ports includes an index of the resource corresponding to the second DMRS port.

20.    (Original) The non-transitory storage medium according to claim 16, wherein the indication information of the first resource is carried in a physical downlink control channel.












REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “determining based on the indication information of the second resource, the second resource, wherein the second resource is different from  resources corresponding to the plurality of DMRS ports of the network device” among other things, are non-obvious over the prior art. The closest prior art Kim  teaches The DMRS port information sent a UE changes in every transmission, and the number of DMRS ports can change depending on the scheduling decision of the eNB (Kim; [0085]). This is different from the present invention in that in the present invention, determining based on the indication information of the second resource, the second resource, wherein the second resource is different from resources corresponding to the plurality of DMRS ports of the network device and therefore when combined with the rest of the limitations of the claims is non-obvious and allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


















CORRESPONDENCE INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416